Citation Nr: 0831983	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The appellant had active service from November 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Newark, New 
Jersey.


FINDING OF FACT

The appellant's PTSD is not manifested  by occupational and 
social impairment reflects deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The requirements are not met for an initial rating higher 
than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating for an already-service-
connected disability.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims, as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the appellant's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Historically, the appellant is a decorated combat veteran of 
the Vietnam War.  VA received his claim for benefits in March 
2006.  Following receipt of the VA examination report, the RO 
granted service connection with an initial rating of 50 
percent, effective March 2006.

The rating criteria provide that, PTSD which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

Clinical examination reveals that the appellant complained of 
symptoms including sleep disturbance, nightmares, flashbacks, 
mood disturbance, and easy startle response.  He remained 
employed full time as a truck driver.  The May 2006 VA 
examination report notes the appellant was divorced.  The 
appellant denied prior psychiatric treatment, as well as a 
history of suicidal behavior or violence.  In addition to the 
symptoms noted above, he reported hypervigilence, jumpiness, 
argumentativeness, and diminished interests.  He also noted 
that he had experienced his symptoms mostly since the Iraq 
War.  The examiner opined that the appellant's symptoms were 
moderate.  The appellant claimed that he did not get along 
with his co-workers.  His on-the-job interpersonal 
difficulties notwithstanding, he had kept his job down 
through the years, and he had not missed any time from work.  
He planned to retire in a year.

His marriage dissolved after five years because-as he 
described it, he and his wife saw life from different 
perspectives.  He has one daughter from the marriage, with 
whom he has a "beautiful" relationship.  (Quotes in 
original)  He lived alone.  Although the appellant described 
himself as a loner and stated that he disliked crowds, he 
acknowledged keeping in touch with his brother and other 
members of his family.  He denied any history of alcohol or 
drug abuse.

Mental status examination revealed that the appellant was 
cooperative and of a neutral mood.  Affect was blunted but 
speech was normal.  There were no perceptual problems.  
Thought process and content were normal, and there was no 
suicidal or homicidal ideation.  He was fully oriented to 
person, place, and time.  Insight, judgment, and impulse 
control were fair.  He reported he spent most of his free 
time at home, and he sometimes liked to eat out.  He also 
shared that he enjoyed attending social activities from time 
to time, such as going to Atlantic City.

The examiner noted the appellant's apparent limited social 
network, but also noted his symptoms appeared moderate.  The 
diagnosis was post traumatic stress disorder, and a global 
assessment of functioning score of 55 was assigned. 

The clinical findings show the appellant is most reasonably 
and adequately rated at 50 percent for his PTSD 
symptomatology.  38 C.F.R. § 4.7.  Indeed, his symptoms 
arguably more closely align with the criteria for the 30 
percent rating.  As a result, a higher rating has not been 
met or more nearly approximated.

There is no evidence of suicidal or homicidal ideation, 
speech disturbance of impaired impulse control, to name some 
of the symptomatology captured by the criteria for a 70 
percent rating.  The examiner assessed the appellant's 
symptoms as moderate, as indicated by the examiner's Axis V 
assessment of a Global Assessment of Functioning (GAF) of 55.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DSM-IV.

A GAF of 55 falls midway within the range of 51 - 60, which 
is indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  See DSM-IV, p. 47.  The 
examiner determined 55 in all probability due the appellant's 
report of difficulty with his co-workers and a less than 
expansive social life.  Nonetheless, the appellant hardly 
described himself as isolated, as indicated by his excellent 
relationship with his daughter and his maintenance of family 
contacts.  VA outpatient records of October 2006 note the 
appellant's depression screen as negative.

A November 2006 mental health entry notes symptoms which were 
essentially the same as those noted at the May examination.  
The appellant had worked as a truck driver for 43 years and, 
in December 2006, he planned to relocate to Arkansas where 
the rest of his family lives.  There were no manic/hypomanic 
or depressive symptoms, and that the appellant was 
preoccupied with work-related stress and physical problems.  
The appellant denied suicidal and homicidal ideation.  The 
examiner, a psychiatrist, assessed the appellant's GAF as 80.  
Eighty is the high end of the range of 71 - 80, which 
indicates that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors-no more 
than slight impairment.  The findings of the November 2006 
assessment more nearly approximate a 10, rather than a 50, 
percent rating.  See Diagnostic Code 9411.  When conducting a 
review of an initial rating, however, current precedent 
indicates an appellant may not be reduced for any period of 
time below the rating in effect at the time of the appeal, 
unless the procedure of 38 C.F.R. § 3.105(e) is followed.  
Thus, for now, the Board simply denies a higher initial 
rating for any period of time during the appeal period.

The preponderance of the probative medical evidence of record 
shows the appellant's PTSD has not more nearly approximated a 
rating in excess of 50 percent at any time during the 
appellate period, and there is no evidence he is entitled to 
a staged rating.  38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic 
Code 9411.

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an initial rating higher than 50 percent for 
PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


